DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Claims and Terminal Disclaimer filed on 05/11/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/11/2022 have been fully considered.  In view of the Terminal Disclaimer filed on 05/11/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a portable communication device comprising a touchscreen display as recited in “a first image sensor; 
a second image sensor; and 
a processor adapted to: obtain a first image corresponding to one or more external objects using the first image sensor, 
identify a preview image corresponding to the first image, 
obtain a second image corresponding to the one or more external objects using the second image sensor, 
identify depth information corresponding to the one or more external objects based at least in part on the preview image and the second image, 
present, via the touchscreen display, the preview image such that an image effect is applied to at least one portion of the preview image based at least in part on the depth information, 
receive, via the touchscreen display, a user input to capture a still image while the preview image is presented via the touchscreen display, and 
identify the still image based at least in part on applying the image effect to at least one portion of the first image” as combined with other limitations in claim 1. 

Regarding independent claim 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a portable communication device comprising a touchscreen display as recited in “a first image sensor; 
a second image sensor; and 
a processor adapted to: 
obtain a first image corresponding to a first external object and a second external object, 
obtain a second image corresponding to the first external object and the second external object, 
identify depth information corresponding to the first external object and the second external object based at least in part on the first image and the second image, 
present, via the touchscreen display, the first image as a first preview image such that an image effect is applied to the first object based at least in part on the depth information, 
receive, via the touchscreen display, a user input with respect to the first object while the first image is presented as a preview image via the touchscreen display, and 
present, via the touchscreen display, the first image as a second preview image such that the image effect is applied to the second object based at least in part on the depth information” as combined with other limitations in claim 11.

Regarding independent claim 17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a portable communication device comprising a touchscreen display as recited in “a first image sensor; 
a second image sensor; and 
a processor adapted to: 
obtain a first image corresponding to an external object using the first image sensor, 
obtain a second image corresponding to the external object using the second image sensor, 
identify depth information corresponding to the external object based at least in part on the first image and the second image, 
perform an auto focus based at least in part on the external object, and 
present, via the touchscreen display, the first image as a preview image such that a blur effect is applied to at least one portion of the preview image based at least in part on the depth information” as combined with other limitations in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 18, 2022